 Case 1:21-cv-16382-RMB-AMD Document 1 Filed 09/01/21 Page 1 of 4 PageID: 1




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
 ---------------------------------------------------------------
 MARTIN J. WALSH, Secretary of Labor,                              :
 United States Department of Labor,
                                                                   :
                                Plaintiff,                             Civil Action File
                         v.                                        :
                                                                       No. 1:21-cv-16382
                                                                   :
 EXECUTIVE IMAGING SYSTEMS INC.
 401(K) PLAN,                                                      :

                                Defendant.                         :

 ---------------------------------------------------------------

                                                COMPLAINT

        Plaintiff, Martin J. Walsh, Secretary of Labor, United States Department of Labor (the

“Secretary”), as follows:

        1.       This action arises under Title I of the Employee Retirement Income Security Act

of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001 et seq., and is brought to enjoin practices in

violation of Title I of ERISA and to obtain other appropriate equitable relief to redress violations

and enforce the provisions of Title I of ERISA.

        2.       The Executive Imaging Systems Inc. 401(k) Plan (the “Plan”), which holds ERISA-

covered assets, was abandoned by its previous fiduciaries.

        3.       Therefore, the Secretary brings this action to remove the fiduciaries and appoint an

independent to distribute the assets and terminate the Plan.

                                      JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1), and general federal question jurisdiction, 28 U.S.C. § 1331.



                                                         1
 Case 1:21-cv-16382-RMB-AMD Document 1 Filed 09/01/21 Page 2 of 4 PageID: 2




       5.      Venue with respect to this action lies in the United States District Court for the

District of New Jersey, pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because, during

the relevant period, the Plan was administered in Cherry Hill, New Jersey.

                                             PARTIES

       6.      Plaintiff, the Secretary, is vested with authority under ERISA §§ 502(a)(2) and (5),

29 U.S.C. § 1132(a)(2), (5), to enforce Title I of ERISA by, among other things, filing and

prosecuting claims for violations of Title I of ERISA.

       7.      The Plan is an employee pension benefit plan within the meaning of ERISA § 3(3),

29 U.S.C. § 1002(3) and is covered by ERISA, pursuant to ERISA § 4(a), 29 U.S.C. § 1003(a).

                                  FACTUAL ALLEGATIONS

       8.      The Plan was established on or about December 15, 1984.

       9.      The Plan was sponsored by Executive Imaging Systems, Inc. (the “Company”).

The Plan’s last known address was 1 Allison Drive, Cherry Hill, NJ 08034.

       10.     The Plan documents provide that the assets of the Plan shall be held in a Trust Fund.

       11.     Ellis Rabinowitz and Neil Staller were the sole persons designated as trustees of

the Plan, and at all relevant times exercised authority and control over the disposition of the Plan’s

assets, and are the fiduciaries with respect to the Plan within the meaning of ERISA § 3 (21)(A),

29 U.S.C. § 1002(21)(A).

       12.     Rabinowitz and Staller are the only individuals with signatory authority on behalf

of the Plan.

       13.     Rabinowitz and Staller stopped performing their fiduciary duties since around 2008

when the Company ceased operations, and they did not ensure the appointment of a new fiduciary

to manage the Plan or oversee the distribution of the Plan’s assets.




                                                  2
 Case 1:21-cv-16382-RMB-AMD Document 1 Filed 09/01/21 Page 3 of 4 PageID: 3




        14.       The Secretary has been unable to locate or contact Rabinowitz or Staller

        15.       No individuals or entities have come forward to assume fiduciary responsibility for

the Plan or to distribute its assets to the Plan’s four participants.

        16.       There is no fiduciary actively functioning on behalf of the Plan, which has not been

terminated.

        17.       Charles Schwab is and has been the custodian of the Plan assets at all times relevant

to this action.

        18.       As of June, 2021, the assets held in the Plan had an approximate value of

$196,203.00.

        19.       Without a duly appointed fiduciary of the Plan to instruct an asset custodian to

distribute the Plan’s assets, the Plan’s participants are unable to obtain distributions of funds from

the Plan.

                                        CLAIM FOR RELIEF

        20.       Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

        21.       ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1) requires that “Every employee benefit

plan shall be established and maintained pursuant to a written instrument” that “shall provide for

one or more named fiduciaries who jointly or severally shall have authority to control and manage

the operation and administration of the plan.”

        22.       Subject to exceptions not applicable here, ERISA § 403(a), 29 U.S.C. § 1103(a)

requires that “all assets of an employee benefit plan shall be held in trust by one or more trustees.”




                                                    3
 Case 1:21-cv-16382-RMB-AMD Document 1 Filed 09/01/21 Page 4 of 4 PageID: 4




       23.     By the conduct and circumstances described, the Plan exists without a named

fiduciary and without its assets being held in trust by a trustee in violation of ERISA §§ 402 and

403, 29 U.S.C. §§ 1102 and 1103.

                                     PRAYER FOR RELIEF

   Wherefore, the Secretary prays for judgment:

       A.      Removing Rabinowitz and Staller as trustees to the Plan;

       B.      Appointing AMI Benefit Plan Administrators, Inc. to administer the Plan and

distribute the Plan’s assets to its participants and beneficiaries; and

       C.      Ordering such further relief as is appropriate and just.

DATED:         September 1, 2021
               New York, NY


                                                       ELENA S. GOLDSTEIN
                                                       Acting Solicitor


                                                       JEFFREY S. ROGOFF
                                                       Regional Solicitor

                                                       s/ Orly S. Godfrey
                                                       ORLY S. GODFREY
                                                       Trial Attorney


                                                       U.S. Department of Labor,
                                                       Attorneys for Plaintiff, Martin J. Walsh,
                                                       Secretary of Labor

                                                       U.S. Department of Labor
                                                       Office of the Regional Solicitor
                                                       201 Varick Street, Room 983
                                                       New York, NY 10014
                                                       (646) 264-3656
                                                       (646) 264-3660 (fax)
                                                       Godfrey.Orly@dol.gov
                                                       NY-SOL-ECF@dol.gov



                                                   4
